277 F.2d 458
Robert Louis BONE, Appellant,v.UNITED STATES of America.
No. 16428.
United States Court of Appeals Eighth Circuit.
February 12, 1960.

Appeal from the United States District Court for the Eastern District of Missouri.
Robert Louis Bone, pro se.
William H. Webster, U. S. Atty., and Frederick H. Mayer, Asst. U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee and consent of appellant.